         

Exhibit 10.3
KEY EXECUTIVE EMPLOYEE INCENTIVE AGREEMENT
     This Key Executive Employee Incentive Agreement (“Agreement”) is made by
Jamie Meadows (“Employee”) and Professional Veterinary Products, Ltd. (“PVPL”)
on this 19th day of August, 2010.
Recitals
     Employee is employed by PVPL as its Chief Operating Officer. The parties
recognize that the sale of substantially all of PVPL’s inventory to a buyer
under a 11 U.S.C. § 363 sale is beneficial to PVPL and its bankruptcy estate.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained in this Agreement, and for other good and valuable
consideration, the parties, intending to be legally bound, agree as follows:
     1. Payment of Sale Incentive Bonus. To the extent the Employee is employed
by PVPL on the date the bankruptcy court confirms a sale of substantially all of
PVPL’s inventory to a purchaser under a 11 U.S.C. § 363 sale (the “Sale”), the
Employee will receive a bonus of thirty-five thousand dollars ($35,000), payable
as an administrative expense claim in PVPL’s bankruptcy case.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            PROFESSIONAL VETERINARY PRODUCTS, LTD.
      By:   /s/ Steve Price         Steve Price, President                     
  /s/ Jamie Meadows         Jamie Meadows, Employee         

 